     Case 6:18-cv-02185-JA-DCI Document 25 Filed 08/19/19 Page 1 of 3 PageID 81



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION

ALBERT BRANCH, on behalf of                     )
Himself and others similarly situated,          )
                                                )
          Plaintiffs,                           )
                                                )         Civil Action No.
v.                                              )         Case No.: 6:18-cv-02185-JA-DCI
                                                )
CENTRAL FREIGHT LINES, INC.,                    )
                                                )
          Defendant.                            )

                  DEFENDANT’S ANSWER AND AFFIRMATIVE DEFENSES

          For Central Freight Lines, Inc.’s (“Defendant”) Answer and Affirmative Defenses it

states:

                                   Jurisdiction, Parties and Venue

          1.      There are no averments in paragraph 1 to admit or deny, therefore, deny.

          2.      Defendant lacks knowledge of the averment in paragraph 2, therefore, deny.

          3.      Deny.

          4.      Defendant denies that the acts complained of occurred as averred but admits that

jurisdiction and venue are proper in this District Court.

          5.      Admit for jurisdiction purposes only.

          6.      Admit that jurisdiction and venue are proper in this District Court.

                                            General Facts

          7.      Admit.

          8.      Deny that Branch was terminated without prior notice but admit all other

averments.

          9.      Admit.
  Case 6:18-cv-02185-JA-DCI Document 25 Filed 08/19/19 Page 2 of 3 PageID 82



       10.     Admit that Branch was offered a severance payment and that all severance

payments to employees released all claims but deny all other averments.

       11.     Deny.

       12.     Deny.

       13.     Deny.

       14.     Admit.

       15.     Admit.

       16.     Deny.

       17.     Deny.

       18.     Admit.

       19.     Admit Plaintiff filed a charge with the E.E.O.C. but deny all other averments.

       20.     Defendant repeats all responses noted above as if fully set out at length herein.

       21.     Deny.

       22.     Admit.

       23.     Admit.

       24.     Deny.

       25.     Deny.

       26.     Deny.

       27.     Deny.

                                      Affirmative Defenses

       28.     Defendant’s affirmative defenses include, inter alia: (a) that age was not the “but-

for” cause of the challenged employment action; (b) if Plaintiff produces evidence of causation

in his case-in-chief, Defendant can articulate a business basis for any decision it has made.
  Case 6:18-cv-02185-JA-DCI Document 25 Filed 08/19/19 Page 3 of 3 PageID 83



          WHEREFORE, Defendant requests complete relief from Plaintiff’s Complaint;

Plaintiff’s request to notify others he claims are “similarly situated” should be denied because the

prerequisite of Rule 23(a)(1) and 23(b)(1)(A)and(B)of the FRCP, or the FLSA, and the

discretion of this Court.

                                                 RESNICK & LOUIS, P.C.
                                                 Counsel for Defendant
                                                 444 Brickell Avenue, Suite 300
                                                 Miami, FL 33131
                                                 Phone: (786) 312-1302
                                                 Primary E-mail: bharvell@rlattorneys.com
                                                 Secondary E-mails;      maquino@rlattorneys.com

                                                 By:     /s/ Brian L. Harvell
                                                         BRIAN HARVELL, ESQ.
                                                         Florida Bar. No.: 1001026

                                    CERTIFICATE OF SERVICE

          WE HEREBY CERTIFY that a true and copy of the foregoing has been furnished to all counsel

of record on the attached Service List by ECF this August 19, 2019, and emailed to plaintiff’s counsel of

record.

                                            SERVICE LIST

 Paul J. Sharman, Esquire                              RESNICK & LOUIS, PC.
 The Sharman Law Firm, LLC                             Attorneys for Defendants,
 1175 Cicero Dr.                                       Macy’s, Inc, d/b/a/a Macy’s Department Store
 Suite #100,                                           d/b/a/a/ Macy’s Retail Holdings, Inc.,
 Alpharetta, GA 30022                                  Robert J. Squire, Esq.
 678-242-5297                                          444 Brickell Avenue #300
                                                       Miami, FL 33131
 paul@sharman-law.com                                  bharvell@rlattorneys.com
                                                       maquino@rlattorneys.com
 Attorney for Plaintiffs
 Amanda S. Thompson, Esq.
 Salter Thompson Law, PC
 2860 Piedmont Road
 Suite 215
 Atlanta, GA 30305

 Amanda@stlaborlaw.com

 404-247-0107
